Exhibit 10.1

 

 

 

AMETEK, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

 

Amended and Restated as of October 1, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1. Purpose

     1  

1.01. Purpose

     1  

1.02. Effective Date

     1  

2.03. Compliance with Code Section 409A

     1  

Article 2. Definitions and Construction

     2  

2.01. Definitions

     2  

2.02. Construction

     5  

Article 3. Eligibility and Participation

     6  

Article 4. Election Requirements

     7  

4.01. Compensation Deferral Election Filing Deadline

     7  

4.02. New Eligible Directors

     7  

Article 5. Accounts

     8  

5.01. Accounts and Sub-Accounts

     8  

5.02. Amounts Allocated to Accounts

     8  

5.03. Earnings on Accounts

     8  

5.04. Vesting of Accounts

     8  

5.05. No Actual Investment

     9  

5.06. Statement of Accounts

     9  

5.07. Distributions from Accounts

     9  

Article 6. Payment of Plan Benefits

     10  

6.01. Payments from the Retirement Distribution Account

     10  

6.02. Payments from the In-Service Distribution Account

     11  

6.03. Payments Upon Death of Participant

     13  

6.04. Payments in the Event of an Emergency

     14  

6.05. Payments Upon Disability of Participant

     14  

6.06. Payments Upon a Change in Control

     15  

6.07. Administrative Acceleration or Delay of Payment

     15  

6.08. Withholding

     15  

6.09. Payment to Guardian

     15  

6.10. Effect of Payment

     15  

Article 7. Beneficiary Designation

     16  

7.01. Beneficiary Designation

     16  

7.02. Changing Beneficiary

     16  

7.03. No Beneficiary Designation

     16  

7.04. Effect of Payment

     16  

 

AMETEK, Inc., Deferred Compensation Plan    Table of Contents - Page i



--------------------------------------------------------------------------------

Article 8. Administration of the Plan

     17  

8.01. Committee Duties

     17  

8.02. Agents

     17  

8.03. Binding Effect of Decisions

     17  

8.04. Indemnity of Committee

     17  

8.05. Election of Committee After Change in Control

     18  

Article 9. Claims Procedure

     19  

9.01. Claim

     19  

9.02. Denial of Claim

     19  

9.03. Review of Claim

     19  

9.04. Final Decision

     19  

Article 10. Amendment and Termination of Plan

     20  

Article 11. Miscellaneous

     21  

11.01. Hypothetical Accounts

     21  

11.02. Company Obligation

     21  

11.03. Trust Fund

     21  

11.04. Nonassignability

     21  

11.05. Not a Contract of Employment

     22  

11.06. Protective Provisions

     22  

11.07. Governing Law

     22  

11.08. Severability

     22  

11.09. Headings

     22  

11.10. Notice

     22  

11.11. Successors

     23  

EXHIBIT A

     24  

 

 

AMETEK, Inc., Deferred Compensation Plan    Table of Contents - Page ii



--------------------------------------------------------------------------------

ARTICLE 1. PURPOSE

1.01. Purpose.

The AMETEK, Inc. Directors’ Deferred Compensation Plan (the “Plan”), is intended
to provide a means by which certain non-employee members of the Board of
Directors of AMETEK, Inc. can elect to defer receipt of all or a portion of
their basic retainer, retainer premiums, and meeting fees.

1.02. Effective Date.

This amendment and restatement of the Plan is effective October 1, 2018. The
Plan was originally effective January 1, 2012. Any amount earned by a member of
the Board before that date is not eligible for deferral under the Plan. Any
individual who the Committee anticipates will be an Eligible Director on or
after January 1, 2012 shall be eligible to file a deferral election for
Compensation earned after December 31, 2011.

1.03. Compliance with Code Section 409A

This Plan is intended to comply with section 409A of the Code and shall be
administered and interpreted in a manner consistent with that purpose. The
Committee shall have full authority to take any and all actions as it deems
necessary or appropriate to carry out this intent and purpose of the Plan. The
Company shall have no liability to a Participant, or any other party, if the
Plan is not compliant with section 409A of the Code.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 1



--------------------------------------------------------------------------------

ARTICLE 2. DEFINITIONS AND CONSTRUCTION

2.01. Definitions.

For the purpose of this Plan, the following terms shall have the meanings set
forth below, unless the context clearly indicates otherwise.

 

  (a)

Account. “Account” or “Accounts” means the hypothetical Retirement Distribution
Account and/or In-Service Distribution Account established on the books of the
Company pursuant to Section 5.01.

 

  (b)

Article. “Article” means an article of this Plan.

 

  (c)

Beneficiary. “Beneficiary” means the person, persons or entity as designated by
the Participant, entitled under Article 7 to receive any Plan benefits payable
after the Participant’s death.

 

  (d)

Board. “Board” means the Board of Directors of AMETEK, Inc.

 

  (e)

Cause. “Cause” means (1) misappropriation of funds, (2) habitual insobriety or
substance abuse, (3) conviction of felony or crime involving moral turpitude, or
(4) gross negligence in the performance of duties that has had a material
adverse effect on the business, operations, assets, properties or financial
condition of the Company.

 

  (f)

Change in Control. A “Change in Control” shall occur if:

 

  (1)

Any one Person or more than one Person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires ownership of stock of
the Company that, together with the stock held by such Person or group of
Persons, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. However, if such Person or group
of Persons is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company before this transfer of
the Company’s stock, the acquisition of additional stock by the same Person or
group of Persons shall not be considered to cause a Change in Control of the
Company; or

 

  (2)

Any one Person or more than one Person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such Person or group of Persons) ownership of stock of the Company possessing
30 percent or more of the total voting power of the stock of the Company.
However, if such Person or group of Persons is considered to own 30 percent or
more of the total voting power of the stock of the Company before this
acquisition, the acquisition of additional control or stock of the Company by
the same Person or group of Persons shall not cause a Change in Control of the
Company; or

  (3)

A majority of members of the Company’s Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 2



--------------------------------------------------------------------------------

  by a majority of the members of the Company’s Board before the date of the
appointment or election; or

 

  (4)

Any one Person or more than one Person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such Person or group of Persons) assets from the Company that have a total gross
fair market value equal to substantially all but in no event less than
40 percent of the total fair market value of all assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. A transfer of assets by the Company will not result
in a Change in Control under this Section 2.01(f)(4), if the assets are
transferred to:

 

  (A)

A shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

 

  (B)

An entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by the Company immediately after the transfer of
assets;

 

  (C)

A Person or more than one Person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or

 

  (D)

An entity, at least 50 percent of the total value or voting power of which is
owned directly or indirectly, by a person described in Section 2.01(f)(4)(C),
above.

For purposes of this Section 2.01(f), no acquisition, either directly or
indirectly, by the Participant, the Participant’s affiliates and associates, the
Company, any subsidiary of the Company, any employee benefit plan of the Company
or of any subsidiary of the Company, or any person or entity organized,
appointed or established by the Company for or pursuant to the terms of any such
employee benefit plan shall constitute a Change in Control.

For purposes of this Section 2.01(f), the following terms shall have the
meanings set forth below:

 

  (1)

“Company” shall mean AMETEK, Inc.

 

  (2)

“Person” shall mean any individual or individuals other than the Participant,
the Participant’s affiliates and associates, the Company, any subsidiary of the
Company, any employee benefit plan of the Company or of any subsidiary of the
Company, or any person or entity organized, appointed or established by the
Company for or pursuant to the terms of any such employee benefit plan.

 

  (g)

Code. “Code” means the Internal Revenue Code of 1986, as amended.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 3



--------------------------------------------------------------------------------

  (h)

Committee. “Committee” means the Committee (or its delegee) that administers the
Plan pursuant to Article 8.

 

  (i)

Company. “Company” means AMETEK, Inc., a Delaware corporation, and any directly
or indirectly affiliated subsidiary corporations, any other affiliate designated
by the Board, or any successor to the business thereof.

 

  (j)

Compensation. “Compensation” means the basic retainer, retainer premiums, and
meeting fees paid to an Eligible Director.

 

  (k)

Disability. “Disability” means a medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months that renders a
Participant unable to engage in any substantial gainful activity. The Committee
shall determine the existence of a Disability, in its sole discretion, and may
rely on advice from a medical examiner satisfactory to the Committee in making
the determination. A Participant will also be considered disabled if the
Participant has been determined to be totally disabled by the Social Security
Administration. The term “Disability” is intended to comply with section
409A(a)(2)(C) of the Code and shall be interpreted to permit a Participant to
take a distribution in any circumstance that would be permitted under section
409A(a)(2)(C) of the Code.

 

  (l)

Distribution Option. “Distribution Option” means the two distribution options
that are available under the Plan: the Retirement Distribution Option and the
In-Service Distribution Option.

 

  (m)

Eligible Director. “Eligible Director” means a member of the Board who is not an
employee of the Company.

 

  (n)

Investment Funds. “Investment Funds” means the separate deemed investment funds
identified on Exhibit A of the Plan that a Participant may direct be used as a
method to measure the growth of the Participant’s Compensation deferrals, if
any, while credited to the Participant’s Accounts.

 

  (o)

In-Service Distribution Account. “In-Service Distribution Account” means the
Account maintained for a Participant to which Compensation deferrals are
credited pursuant to the In-Service Distribution Option.

 

  (p)

In-Service Distribution Option. “In-Service Distribution Option” means the
Distribution Option pursuant to which benefits are payable in accordance with
Section 6.02.

 

  (q)

Participant. “Participant” means any director who is eligible and has become a
participant pursuant to Article 3. Such director shall remain a Participant in
this Plan until such time as all benefits payable under this Plan have been paid
in accordance with the provisions hereof.

 

  (r)

Plan. “Plan” means this AMETEK, Inc. Directors’ Deferred Compensation Plan, as
it may be amended from time to time.

 

  (s)

Plan Year. “Plan Year” means the 12-month period beginning on each January 1 and
ending on the following December 31.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 4



--------------------------------------------------------------------------------

  (t)

Pre-2019 Sub-Account. “Pre-2019 Sub-Account” means a type of Sub-Account
described in Section 5.01 that is established and maintained within each Account
for all deferrals, if any, of Compensation earned by a Participant before
January 1, 2019, and any earnings on such amounts.

 

  (u)

Retirement. “Retirement” or “Retires” means a Participant’s Separation from
Service with the Company (for reasons other than death) at or after attaining
age 55 and completing 5 or more Years of Service.

 

  (v)

Retirement Distribution Account. “Retirement Distribution Account” means the
Account maintained for a Participant to which Compensation deferrals are
credited pursuant to the Retirement Distribution Option.

 

  (w)

Retirement Distribution Option. “Retirement Distribution Option” means the
Distribution Option pursuant to which benefits are payable in accordance with
Section 6.01.

 

  (x)

Section. “Section” means a section of this Plan.

 

  (y)

Separation from Service. “Separates from Service” or “Separation from Service”
means separation from service within the meaning of section 409A of the Code.

 

  (z)

Sub-Account. “Sub-Account” means a hypothetical sub-account within a Retirement
Distribution Account or In-Service Distribution Account established on the books
of the Company pursuant to Section 5.01. A Sub-Account within a Retirement
Distribution Account is a “Retirement Distribution Sub-Account,“ and a
Sub-Account within an In-Service Distribution Account is an “In-Service
Distribution Sub-Account.” “Sub-Account” includes a Pre-2019 Sub-Account.

 

  (aa)

Valuation Date. “Valuation Date” means (1) the distribution date if the
distribution date is a business day; or (2) the next business day following the
distribution date if the distribution date is not a business day (e.g., falls on
a weekend or holiday).

 

  (bb)

Voting Securities. “Voting Securities” means the common securities of AMETEK,
Inc. that carry the right to vote generally in the election of directors.

 

  (cc)

Year of Service. “Year of Service” means the 12-month period following the date
that the Participant is first elected to the Board and each consecutive 12-month
period following the anniversary of that date that is completed before the
Participant ceases to actively serve on the Board.

2.02. Construction.

For purposes of the Plan, unless the contrary is clearly indicated by the
context,

 

  (a)

the use of the masculine gender shall also include within its meaning the
feminine and vice versa,

 

  (b)

the use of the singular shall also include within its meaning the plural and
vice versa, and

 

  (c)

the word “include” shall mean to include without limitation.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 5



--------------------------------------------------------------------------------

ARTICLE 3. ELIGIBILITY AND PARTICIPATION

Eligibility to participate in the Plan shall be limited to members of the Board
who are not employees of the Company. An Eligible Director shall become a
Participant in the Plan when the Eligible Director first makes a Compensation
deferral election pursuant to Article 4.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 6



--------------------------------------------------------------------------------

ARTICLE 4. ELECTION REQUIREMENTS

4.01. Compensation Deferral Election Filing Deadline.

 

  (a)

Except as provided in Section 4.02, below, an election to defer an amount equal
to all or part of an Eligible Director’s Compensation shall be filed with the
Committee by December 15th of the Plan Year preceding the Plan Year in which the
Compensation is earned. A deferral election, once filed, shall be irrevocable
and shall remain in effect until the end of the Plan Year to which it pertains.
However, an Eligible Director may choose for the deferral election to apply to
subsequent Plan Years, in which case the deferral election shall remain in
effect until the last day of the Plan Year in which Eligible Director timely
files a new deferral election in accordance with this Section 4.01, and such new
election shall apply to Compensation earned in the following Plan Year.

 

  (b)

An election made pursuant to Section 4.01(a) shall be in writing, in a form
acceptable to the Committee, and shall specify such information as required by
the Committee. The Committee may establish minimum or maximum amounts that may
be deferred under this Section 4.01 and may change such standards from time to
time. Any such limits shall be communicated by the Committee to the Participants
before the commencement of a Plan Year.

4.02. New Eligible Directors.

The Committee may, in its discretion, permit a director who first becomes an
Eligible Director after the beginning of a Plan Year to make a Compensation
deferral for that Plan Year by filing a completed and fully executed deferral
election form, in accordance with Section 4.01(a), within thirty (30) days
following the date the director becomes an Eligible Director, unless the
Eligible Director was previously eligible to participate in another
account-based deferred compensation arrangement of the Company. If the Eligible
Director was previously eligible to participate in another account-based
deferred compensation arrangement of the Company, the Eligible Director shall
not be permitted to make a Compensation deferral under this Section 4.02 or
Section 4.01 for the Plan Year in which the Eligible Director first becomes an
Eligible Director but shall be permitted to make a Compensation deferral
pursuant to Section 4.01 for the Plan Year after the Plan Year in which the
Eligible Director becomes an Eligible Director and each subsequent Plan Year.
Any Compensation deferral made under this Section 4.02 shall apply only to
Compensation earned for services performed after the election is made.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 7



--------------------------------------------------------------------------------

ARTICLE 5. ACCOUNTS

5.01. Accounts and Sub-Accounts.

The Committee shall establish and maintain separate Accounts and Sub-Accounts
with respect to each Participant. There are two types of Accounts: a Retirement
Distribution Account and/or an In-Service Distribution Account. Each Account
consists of one or more Sub-Accounts. A new Sub-Account shall be established
under an Account for each year in which a Compensation deferral is earned on or
after January 1, 2019. Effective January 1, 2019, a Pre-2019 Sub-Account shall
be established and maintained within each Account for all deferrals, if any, of
Compensation earned before January 1, 2019, and earnings on those amounts

The amount of the Compensation deferral pursuant to Sections 4.01 or 4.02 shall
be credited by the Company to the Participant’s Sub-Accounts on the day such
Compensation would otherwise have been paid, in accordance with the Distribution
Options elected by the Participant on the deferral election form. The
Participant’s Accounts (and Sub-Accounts) shall be reduced by the amount of
payments made by the Company to the Participant or the Participant’s Beneficiary
pursuant to this Plan and shall be adjusted to reflect investment gains and
losses.

5.02. Amounts Allocated to Accounts.

An Eligible Director shall allocate the Eligible Director’s Compensation
deferrals between the Distribution Options; provided, however that 100% of such
Compensation deferrals may be allocated to one or the other of the Distribution
Options.

5.03. Earnings on Accounts.

A Participant’s Accounts shall be credited with earnings from time to time in
accordance with the deemed earnings on Investment Funds elected by the
Participant. Participants may allocate their Retirement Distribution Account and
their In-Service Distribution Account among the Investment Funds available under
the Plan in increments and at times specified by the Committee. The deemed rate
of return, positive or negative, credited under each Investment Fund is based
upon the actual investment performance of the applicable Investment Funds listed
on Exhibit A of the Plan. The Company may specify on Exhibit A of the Plan a
default Investment Fund in which amounts will be deemed invested in the absence
of an election by the Participant. The Company reserves the right, on a
prospective basis, to add or delete Investment Funds.

5.04. Vesting of Accounts.

A Participant’s Accounts shall be 100% vested at all times. Notwithstanding
anything to the contrary in this Section 5.04, the Committee may cause a
forfeiture with respect to all or a portion of a Participant’s Accounts if the
Committee determines that the Participant’s Separation from Service is for
Cause.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 8



--------------------------------------------------------------------------------

5.05. No Actual Investment.

Notwithstanding that the returns credited to Participants’ Accounts are based
upon the actual performance of the corresponding deemed Investment Funds
selected by a Participant, the Company shall not be obligated to invest any
Compensation deferrals by Participants under this Plan and the Participant shall
have no interest in any amounts that are actually invested to pay benefits under
this Plan.

5.06. Statement of Accounts.

The Committee shall provide to each Participant, not less frequently than
annually, a statement in such form as the Committee deems desirable setting
forth the balance standing to the credit of each Participant in each of the
Participant’s Accounts.

5.07. Distributions from Sub-Accounts.

Any distribution made to or on behalf of a Participant from one or more of the
Participant’s Sub-Accounts in an amount that is less than the entire balance of
any such Sub-Account shall be made pro rata from each of the Investment Funds to
which such Sub-Account is then allocated except, and only to the extent, that
the Participant (or Beneficiary, if applicable) elects, before the scheduled
distribution date, to receive a distribution in shares of Voting Securities, up
to the value of the amount to be distributed. Distributions shall be in the form
of cash, except that a Participant shall receive deemed investments in Voting
Securities (including deemed investments in the AMETEK Company Stock Fund) in
shares of Voting Securities. Any Voting Securities distributed shall be deemed
issued pursuant to the AMETEK, Inc. 2011 Omnibus Incentive Compensation Plan or
any successor plan that provides Eligible Directors with the opportunity to
receive Voting Securities.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 9



--------------------------------------------------------------------------------

ARTICLE 6. PAYMENT OF PLAN BENEFITS

6.01. Payments from the Retirement Distribution Account.

Except as provided in Sections 6.03, 6.04, 6.05, and 6.06, benefits under the
Retirement Distribution Option shall be paid to a Participant as follows:

 

  (a)

General. Unless otherwise elected pursuant to Section 6.01(b) or modified
pursuant to Section 6.01(c), a Participant who Retires shall receive the
Participant’s Retirement Distribution Account in the form of a lump sum on the
January 31 of the Plan Year following the year in which the Participant Retires.

 

  (b)

Distribution Election. A Participant may elect a form or time of payment other
than those provided in Section 6.01(a) for a Retirement Distribution
Sub-Account, other than a Pre-2019 Sub-Account, by filing a distribution
election form for the Retirement Distribution Sub-Account with the Committee at
the same time the Participant is required to make an irrevocable Compensation
deferral election under the Plan for the Retirement Distribution Sub-Account for
the Plan Year. The distribution election for any Pre-2019 Sub-Account of a
Retirement Distribution Account is the distribution election on file for the
Sub-Account as of October 1, 2018. The distribution election shall determine the
time and manner of the distribution from the Participant’s Retirement
Distribution Sub-Account under this Section 6.01 if the Participant Retires,
unless the election is modified pursuant to Section 6.01(c). An Eligible
Director may choose for the form or time election under this Section 6.01(b) to
apply to deferrals to Retirement Distribution Sub-Accounts for subsequent Plan
Years, in which case the form or time election shall remain in effect until the
last day of the Plan Year in which Eligible Director timely files a new form or
time election in accordance with this Section 6.01(b), and such new election
shall apply to Compensation earned in the following Plan Year.

 

  (1)

Optional Forms of Distribution. A Participant who does not wish to receive a
Retirement Distribution Sub-Account in the form of a lump sum may elect to
receive the Retirement Distribution Sub-Account in the form of up to fifteen
(15) annual installments.

 

  (2)

Optional Times for Distribution. A Participant who does not wish to receive a
Retirement Distribution Sub-Account as provided in Section 6.01(a) may elect for
distribution of the Retirement Distribution Sub-Account to commence on one of
the following: (A) January 31 of the second, third, fourth or fifth Plan Year
following the year in which the Participant Retires or (B) the later of
(i) January 31 of the Plan Year following the year in which the Participant
Retires, or (ii) January 31 of the Plan Year following the year in which the
Participant becomes age 75.

 

  (c)

Modification of Distribution Election. After making an initial distribution
election pursuant to Section 6.01(b) or making a Compensation deferral that is
subject to the default distribution rule set forth in Section 6.01(a), a
Participant may file an election with the Committee, in a form satisfactory to
the Committee, to modify the payment date or to specify that a Retirement
Distribution Sub-Account be paid in installments rather than a lump sum or in a
greater number of annual installments (but not more than fifteen (15) annual
installments); provided, however, that such

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 10



--------------------------------------------------------------------------------

  election:

 

  (1)

is filed with the Committee at least twelve (12) months prior to the date of the
first scheduled payment;

 

  (2)

is not effective until at least twelve (12) months after the date on which the
election is made;

 

  (3)

defers the lump sum payment or the first installment payment with respect to
which such election is made for a period of not less than five (5) years from
the date such payment would have otherwise been made;

 

  (4)

does not accelerate payment of the Retirement Distribution Sub-Account; and

 

  (5)

does not request more than fifteen (15) annual installments.

 

  (d)

Amount of Payments.

 

  (1)

Lump sum payment. Any lump-sum benefit payable from a Retirement Distribution
Sub-Account in accordance with this Section 6.01 shall be paid in an amount
equal to the value of the Retirement Distribution Sub-Account as of the
Valuation Date.

 

  (2)

Installment Payments. If annual installments are elected for a Retirement
Distribution Sub-Account in accordance with this Section 6.01, the amount of the
first annual installment payment shall equal (A) the value of the Retirement
Distribution Sub-Account as of the Valuation Date, divided by (B) the number of
annual installment payments elected by the Participant. The remaining annual
installments shall be paid on January 31 of each succeeding Plan Year in an
amount equal to (C) the value of the Retirement Distribution Sub-Account as of
the Valuation Date divided by (D) the number of installments remaining.

 

  (e)

Benefits Upon Separation from Service. Any Retirement Distribution Sub-Account
of a Participant who Separates from Service (other than by reason of the
Participant’s death or Retirement) before the date on which the Retirement
Distribution Sub-Account would otherwise be distributed shall be distributed in
a lump sum on the January 31 of the Plan Year following the year in which the
Participant Separates from Service.

6.02. Payments from the In-Service Distribution Account.

Except as provided in Sections 6.03, 6.04, 6.05, and 6.06, benefits under the
In-Service Distribution Option shall be paid to a Participant as follows:

 

  (a)

General. Except as provided in Section 6.02(e), otherwise elected pursuant to
Section 6.02(b), or otherwise modified in accordance with Section 6.02(c), a
Participant’s In-Service Distribution Sub-Account shall be paid in a lump sum on
the date that occurs two years after the Participant elects to allocate a
portion of the Compensation deferral to the In-Service Distribution Sub-Account.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 11



--------------------------------------------------------------------------------

  (b)

Distribution Election. A Participant may elect a form or time of payment other
than those provided in Section 6.02(a) for an In-Service Distribution
Sub-Account by filing a distribution election form for the In-Service
Distribution Sub-Account with the Committee at the same time that the
Participant is required to make an irrevocable Compensation deferral election
for the In-Service Distribution Sub-Account. Except as provided in
Section 6.02(e), this distribution election shall determine the time and manner
of the distribution from the Participant’s In-Service Distribution Sub-Account,
unless the election is modified pursuant to Section 6.02(c).

 

  (1)

Optional Forms of Distribution. A Participant who does not wish to receive an
In-Service Distribution Sub-Account in the form of a lump sum may elect to
receive the In-Service Distribution Sub-Account in the form of up to fifteen
(15) annual installments.

 

  (2)

Optional Times for Distribution. A Participant who does not wish to receive an
In-Service Distribution Sub-Account as provided in Section 6.02(a) may elect for
distribution of the In-Service Distribution Sub-Account to commence on any
specified future date occurring no earlier than January 1 of the Plan Year
following the first anniversary of the date the Compensation deferral election
related to the Sub-Account becomes irrevocable.

 

  (c)

Modification of Distribution Election. After making an initial distribution
election pursuant to Section 6.02(b) or making a Compensation deferral that is
subject to the default distribution rule set forth in Section 6.02(a), a
Participant may file an election with the Committee, in a form satisfactory to
the Committee, to modify the payment date or to specify that an In-Service
Distribution Sub-Account be paid in installments rather than a lump sum or in a
greater number of annual installments (but not more than fifteen (15) annual
installments); provided, however, that such election:

 

  (1)

is filed with the Committee at least twelve (12) months prior to the date of the
first scheduled payment;

 

  (2)

is not effective until at least twelve (12) months after the date on which the
election is made;

 

  (3)

defers the lump sum payment or the first installment payment with respect to
which such election is made for a period of not less than five (5) years from
the date such payment would have otherwise been made;

 

  (4)

does not accelerate payment of the In-Service Distribution Sub-Account; and

 

  (5)

does not request more than fifteen (15) annual installments.

 

  (d)

Amount of Payments.

 

  (1)

Lump Sum. Any lump-sum amount payable from an In-Service Distribution
Sub-Account in accordance with this Section 6.02 shall be paid in an

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 12



--------------------------------------------------------------------------------

  amount equal to the value of the In-Service Distribution Sub-Account as of the
Valuation Date.

 

  (2)

Installment Payments. If annual installment payments are elected for an
In-Service Distribution Sub-Account in accordance with this Section 6.02, the
first annual installment payment shall equal (A) the value of the In-Service
Distribution Sub-Account as of the Valuation Date, divided by (B) the number of
annual installment payments elected by the Participant. The remaining annual
installments shall be paid on January 31 of each succeeding Plan Year in an
amount equal to (A) the value of the In-Service Distribution Sub-Account as of
the Valuation Date divided by (B) the number of installments remaining.

 

  (e)

Benefits Upon Separation from Service. If a Participant Separates from Service
prior to the date on which an In-Service Distribution Sub-Account would
otherwise be distributed, other than by reason of the Participant’s death, any
amounts credited to the In-Service Distribution Sub-Account shall be distributed
in a lump sum on the January 31 of the Plan Year following the year in which the
Participant Separates from Service.

6.03. Payments Upon Death of Participant.

 

  (a)

Death of Participant Before the Commencement of Benefits.

If a Participant dies before beginning to receive benefits from one or more
Sub-Accounts in accordance with Section 6.01 or 6.02, the sum of benefits due
from all such Sub-Accounts shall be paid to the Participant’s Beneficiary in a
single lump sum on the first day of the month following the Participant’s death,
in lieu of any benefits otherwise payable under the Plan to or on behalf of such
Participant. The amount of any lump sum benefit payable in accordance with this
Section 6.03 shall equal the value of such Sub-Accounts as of the Valuation
Date.

 

  (b)

Death of Participant After Benefits Have Commenced.

If a Participant dies after annual installments payable under Section 6.01 or
6.02 from a Sub-Account have commenced, but before the entire balance of any
such Sub-Account has been paid, any remaining installments shall be paid in lump
sum on the first day of the month following the Participant’s death. If
installments remain to be paid from more than one Sub-Account, a single lump sum
payment will be made on the first day of the month following the Participant’s
death equal to the sum of the remaining installments for all such Sub-Accounts.

6.04. Payments in the Event of an Emergency.

 

  (a)

Eligibility for Emergency Benefit.

If the Committee, in its sole discretion, determines, upon written request of a
Participant, that the Participant has suffered an unforeseeable financial
emergency (within the meaning of section 409A of the Code), the Company shall
pay to the Participant from the Participant’s Accounts, within thirty (30) days
following such determination, an amount necessary to meet the emergency, after
deduction of any

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 13



--------------------------------------------------------------------------------

and all taxes as may be required pursuant to Section 6.08 (the “Emergency
Benefit”). For purposes of this Plan, an unforeseeable financial emergency is an
unexpected need for cash arising from an illness or accident of the Participant,
the Participant’s spouse or dependent; loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. It is intended that
the Committee’s determination as to whether a Participant has suffered an
“unforeseeable financial emergency” shall be made consistent with the
requirements under section 409(A) of the Code. Cash needs arising from
foreseeable events such as the purchase of a house or education expenses for
children shall not be considered to be the result of an unforeseeable financial
emergency.

 

  (b)

Source of Payment.

Emergency Benefits shall be paid first from the Participant’s In-Service
Distribution Account, if any, to the extent the balance of such In-Service
Distribution Account is sufficient to meet the emergency. If the distribution
exhausts the In-Service Distribution Account, the Retirement Distribution
Account may be accessed. Emergency Benefits shall be paid from the Sub-Accounts
within each Account in sequential order based on distribution date starting with
the Sub-Account with the earliest distribution date. With respect to that
portion of any Account that is distributed to a Participant as an Emergency
Benefit in accordance with this Section 6.04, no further benefit shall be
payable to the Participant under this Plan.

 

  (c)

Restriction on Deferrals.

Notwithstanding anything in this Plan to the contrary and to the extent
permitted by section 409A of the Code, an outstanding Compensation deferral by a
Participant who receives an Emergency Benefit in any Plan Year shall be canceled
for that Plan year and any subsequent Plan Years.

6.05. Payments Upon Disability of Participant.

If a Participant becomes disabled before beginning to receive benefits in
accordance with Section 6.01 or 6.02, benefits shall be paid to the Participant
in a lump sum within thirty (30) days after the Committee finds, in its sole
discretion, that the Participant has a Disability.

6.06. Payments Upon a Change in Control.

If there is a Change in Control, a Participant will receive the full amount
credited to the Participant’s Retirement Distribution Account and In-Service
Distribution Account in a lump sum. Any lump-sum benefit payable in accordance
with this paragraph shall be paid in, but not later than January 31 of, the Plan
Year following the Plan Year in which such Change in Control occurs, in an
amount equal to the value of such Retirement Distribution Account and In-Service
Distribution Account as of the Valuation Date.

6.07. Administrative Acceleration or Delay of Payment.

A payment is treated as being made on the date when it is due under the Plan if
the payment is made (a) no earlier than thirty (30) days before the due date
specified by the Plan or (b) on

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 14



--------------------------------------------------------------------------------

a date no later than the due date specified by the Plan that is either (1) in
the same Plan Year (for a payment whose specified due date is on or before
September 30) or (2) by the fifteenth (15th) day of the third calendar month
following the date specified by the Plan (for a payment whose specified due date
is on or after October 1).

6.08. Withholding.

The Company shall withhold from any payment made pursuant to this Plan any taxes
the Company reasonably believes are required to be withheld from such payments
under local, state, or federal law. Unless otherwise determined by the Company,
withholding obligations on Voting Securities shall be settled with Voting
Securities, including Voting Securities that are part of a distribution that
gives rise to the withholding obligation.

6.09. Payment to Guardian.

If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of the property, the Committee may
direct payment to the guardian, legal representative or person having the care
and custody of such minor, incompetent or person. The Committee may require
proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution. Such distribution shall completely discharge
the Committee and Company from all liability with respect to such benefit.

6.10. Effect of Payment.

The full payment of the applicable benefit under this Article 6 shall completely
discharge all obligations on the part of the Company to the Participant (and the
Participant’s Beneficiary) with respect to the operation of this Plan, and the
Participant’s (and Participant’s Beneficiary’s) rights under this Plan shall
terminate.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 15



--------------------------------------------------------------------------------

ARTICLE 7. BENEFICIARY DESIGNATION

7.01. Beneficiary Designation.

Each Participant shall have the right, at any time before the Participant’s
death, to designate one (1) or more persons or entities as Beneficiary (both
primary and secondary) to whom benefits under this Plan shall be paid in the
event of the Participant’s death prior to complete distribution of the
Participant’s Account. Each Beneficiary designation shall be in a written form
prescribed by the Committee and shall be effective only if filed with the
Committee during the Participant’s lifetime.

7.02. Changing Beneficiary.

Any Beneficiary designation may be changed without the consent of the previously
named Beneficiary by the filing of a new Beneficiary designation with the
Committee.

7.03. No Beneficiary Designation.

If any Participant fails to designate a Beneficiary in the manner provided
above, if the designation is void, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s benefits, the Participant’s Beneficiary shall be the person
in the first of the following classes in which there is a survivor:

 

  (a)

the Participant’s surviving spouse;

 

  (b)

the Participant’s children in equal shares, except that if any of the children
predeceases the Participant but leaves surviving issue, then such issue shall
take by right of representation the share the deceased child would have taken if
living; or

 

  (c)

the Participant’s estate.

7.04. Effect of Payment.

Payment to the Beneficiary shall completely discharge the Company’s obligations
under this Plan.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 16



--------------------------------------------------------------------------------

ARTICLE 8. ADMINISTRATION OF THE PLAN

8.01. Committee Duties.

This Plan shall be administered by the Committee, which shall consist of the
members of the Compensation Committee of the Board or its delegee(s), except in
the event of a Change in Control as provided in Section 8.05 below. The
Committee shall have the full discretionary authority to (a) make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as they may arise in such administration,
and (b) establish and maintain an investment policy for the Plan, select
appropriate Investment Funds to implement the investment policy, monitor the
performance of such Investment Funds, and change the selection of Investment
Funds from time to time in a manner consistent with the objectives of the
investment policy. A Committee member who is also a Participant in this Plan
shall be prohibited from voting on any matter which may, in the opinion of the
balance of the Committee, directly affect the Committee member’s individual
rights or benefits under this Plan. A majority vote of the Committee members
permitted to vote shall control any decision.

8.02. Agents.

The Committee may, from time to time, delegate to the executive officers of the
Company such administrative duties as it deems appropriate, employ agents and
delegate to them such administrative duties as it sees fit, and consult with
counsel who may be counsel to the Company. The Committee has delegated joint
responsibility for the administrative oversight of the Plan to the Chief
Executive Officer and the Chief Administrative Officer of the Company. The Chief
Executive Officer and the Chief Administrative Officer of the Company may
delegate the day-to-day operations of the Plan to such employees or agents as
they deem appropriate.

8.03. Binding Effect of Decisions.

The decision or action of the Committee, its delegees, or agents with respect to
any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

8.04. Indemnity of Committee.

The Company shall indemnify and hold harmless each member of the Committee and
any of its delegees or agents who are employees of the Company from any and all
claims, losses, damages, expenses (including counsel fees) and liability
(including any amounts paid in settlement of any claim or any other matter with
the consent of the Board) arising from any act or omission of such individual,
except when the same is due to gross negligence or willful misconduct.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 17



--------------------------------------------------------------------------------

8.05. Election of Committee After Change in Control.

After a Change in Control, the Plan shall be administered by the Compensation
Committee if vacancies on the Committee are filled by majority vote of the
remaining Committee members and Committee members may be removed only by such a
vote. If members of the Compensation Committee are not elected or removed
pursuant to the preceding sentence after a Change in Control, the Plan shall be
administered by a Committee that consists of the same number of members as the
Compensation Committee before the Change in Control and is comprised of the
remaining Compensation Committee members and members elected by majority vote of
the remaining Committee members. Members of the Committee may be removed only by
a majority vote of the remaining Committee members. If no members of the
Compensation Committee before the Change in Control remain, a new Committee
shall be elected by majority vote of the Participants in the Plan immediately
preceding such Change in Control. No amendment shall be made to Article 8 or
other Plan provisions regarding Committee authority with respect to the Plan
without prior approval by the Committee.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 18



--------------------------------------------------------------------------------

ARTICLE 9. CLAIMS PROCEDURE

9.01. Claim.

Any person or entity claiming a benefit, requesting an interpretation or ruling
under the Plan (hereinafter referred to as “Claimant”), or requesting
information under the Plan shall present the request in writing to the Corporate
Human Resources Department, which shall respond in writing as soon as practical,
but not later than ninety (90) days after receipt of the claim, unless the
Corporate Human Resources Department notifies the Claimant that special
circumstances require an additional period of time (not to exceed 90 days) to
review the claim properly.

9.02. Denial of Claim.

If the claim or request is denied, the written notice of denial shall state:

 

  (a)

the reasons for denial, with specific reference to the Plan provisions on which
the denial is based;

 

  (b)

a description of any additional material or information required and an
explanation of why it is necessary; and

 

  (c)

an explanation of the Plan’s claim review procedure.

9.03. Review of Claim.

Any Claimant whose claim or request is denied or who has not received a response
within the time limits set forth above may request a review by notice given in
writing to the Committee. Such request must be made within sixty (60) days after
receipt by the Claimant of the written notice of denial, or, in the event
Claimant has not received a timely response, within 60 days after the date the
Corporate Human Resources Department was required to respond to the claim under
Section 9.01. The claim or request shall be reviewed by the Committee which may,
but shall not be required to, grant the Claimant a hearing. On review, the
claimant may have representation, examine pertinent documents, and submit issues
and comments in writing.

9.04. Final Decision.

The decision on review shall normally be made within sixty (60) days after the
Committee’s receipt of claimant’s claim or request. If an extension of time is
required for a hearing or other special circumstances, the Claimant shall be
notified and the time limit shall be one hundred twenty (120) days. The decision
shall be in writing and shall state the reasons and the relevant Plan
provisions. All decisions on review shall be final and bind all parties
concerned.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 19



--------------------------------------------------------------------------------

ARTICLE 10. AMENDMENT AND TERMINATION OF PLAN

The Plan may be amended, suspended, discontinued or terminated at any time by
the Board; provided, however, that no such amendment, suspension, discontinuance
or termination shall reduce or in any manner adversely affect the rights of any
Participant with respect to benefits that are payable or may become payable
under the Plan based upon the balance of the Participant’s Retirement Account
and In-Service Distribution Account as of the effective date of such amendment,
suspension, discontinuance or termination.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 20



--------------------------------------------------------------------------------

ARTICLE 11. MISCELLANEOUS

11.01. Hypothetical Accounts.

Each account, sub-account and investment established under the Plan shall be
hypothetical in nature and shall be maintained for bookkeeping purposes only.
The accounts and sub-accounts established under the Plan shall hold no actual
funds or assets. Any liability of the Company to any Participant, former
Participant, or Beneficiary with respect to a right to payment shall be based
solely upon contractual obligations created by the Plan. Neither the Company,
the Board, nor any other person shall be deemed to be a trustee of any amounts
to be paid under the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between or among the Company, a
Participant, or any other person.

11.02. Company Obligation.

The Company shall not be required to fund any obligations under the Plan. Except
as provided in Section 11.03, any assets that may be accumulated by the Company
to meet its obligations under the Plan shall for all purposes be part of the
general assets of the Company. To the extent that any Participant or Beneficiary
acquires a right to receive payments under the Plan for which the Company is
liable, such rights shall be no greater than the rights of any unsecured general
creditor of the Company.

11.03. Trust Fund.

The Company shall be responsible for the payment of all benefits provided under
the Plan. Before a Change in Control, at its discretion, the Company may
establish one (1) or more trusts, with such trustees as the Committee may
approve, for the purpose of assisting in the payment of such benefits. Following
a Change in Control, the Company shall establish one (1) or more trusts, with
such trustees as the Committee may approve, for the purpose of assisting in the
payment of such benefits. If, as a result of a Change in Control, Voting
Securities will no longer exist, the Committee may, in its sole discretion,
allocate the value of each Participant’s Voting Securities to an Investment
Fund. Although such a trust may be irrevocable, its assets shall be held for
payment of all Company’s general creditors in the event of insolvency. To the
extent any benefits provided under the Plan are paid from any such trust,
Company shall have no further obligation to pay them. If not paid from the
trust, such benefits shall remain the obligation of Company. No assets of the
trust or the Company shall become restricted to provide benefits under the Plan
in connection with a change in the Company’s financial health.

11.04. Nonassignability.

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency, except that

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 21



--------------------------------------------------------------------------------

the Committee may recognize a domestic relations order in accordance with
procedures that it may establish for this purpose.

11.05. Not a Contract of Employment.

This Plan shall not constitute a contract of employment between Company and the
Participant. Nothing in this Plan shall give a Participant the right to be
retained in the service of Company or to interfere with the right of the Company
to discipline or discharge a Participant at any time.

11.06. Protective Provisions.

A Participant will cooperate with Company by furnishing any and all information
requested by Company, in order to facilitate the payment of benefits hereunder,
and by taking such other action as may be requested by Company.

11.07. Governing Law.

The Plan shall be construed and enforced in accordance with applicable federal
law and, to the extent not preempted by federal law, the laws of the
Commonwealth of Pennsylvania (without regard to the legislative or judicial
conflict of laws rules of any state or other jurisdiction).

11.08. Severability.

If any provision of this Plan is held unenforceable, the remainder of the Plan
shall continue in full force and effect without regard to such unenforceable
provision and shall be applied as though the unenforceable provision were not
contained in the Plan. In addition, if any provision of the Plan shall be found
to violate section 409A of the Code or otherwise result in benefits under the
Plan being subject to income tax prior to distribution, such provision shall be
void and unenforceable, and the Plan shall be administered without regard to
such provision.

11.09. Headings.

Headings are inserted in this Plan for convenience of reference only and are to
be ignored in the construction of the provisions of the Plan.

11.10. Notice.

Any notice required or permitted under the Plan shall be sufficient if in
writing and hand delivered or sent by registered mail, certified mail, or
reputable overnight delivery service. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail or overnight delivery, as
of the date shown on the postmark on the receipt for registration or
certification or on the records of the overnight delivery company. Mailed notice
to the Committee shall be directed to the Company’s address. Mailed notice to a
Participant or Beneficiary shall be directed to the individual’s last known
address in Company’s records.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 22



--------------------------------------------------------------------------------

11.11. Successors.

The provisions of this Plan shall bind the Company and its successors and
assigns. The term successors as used herein shall include any corporate or other
business entity which shall, whether by merger, consolidation, purchase or
otherwise acquire all or substantially all of the business and assets of
Company, and successors of any such corporation or other business entity.

IN WITNESS WHEREOF, and as evidence of the adoption of this Plan by the Company,
AMETEK, Inc. has executed the same this 30th day of Sept., 2018.

 

AMETEK, INC.

BY:    /s/ DAVID A. ZAPICO   David A. Zapico, Chief Executive Officer

BY:    /s/ RONALD J. OSCHER   Ronald J. Oscher, Chief   Administrative Officer

DATE:   September 30, 2018

ATTEST

BY:    /s/ LYNN CARINO   Assistant Corporate Secretary   Lynn Carino

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 23



--------------------------------------------------------------------------------

EXHIBIT A TO AMETEK, INC. DIRECTORS’ DEFERRED COMPENSATION PLAN

LIST OF INVESTMENT FUNDS

Effective before October 1, 2018:

 

1.

The “AMETEK Fund” which consists of deemed investments in whole and fractional
shares of Voting Securities based on the average closing price of the shares on
the principal exchange on which the shares are traded for the last 10 trading
days of the month preceding the deemed investment. Deemed dividends on the
shares allocated to the AMETEK Fund shall be credited to the Fund during a Plan
Year when dividends are actually paid on shares of Voting Securities and shall
be deemed to be invested in additional shares of Voting Securities on the last
business day of such Plan Year based on the closing price of the shares on the
principal exchange on which the shares are traded for the first 10 trading days
of December preceding the deemed investment. Deemed investments in whole and
fractional shares of Voting Securities under the Plan shall be considered grants
of stock units (or phantom stock) under the AMETEK, Inc. 2011 Omnibus Incentive
Compensation Plan or any successor plan that provides Eligible Directors with
the opportunity to receive grants of stock units or phantom stock in Voting
Securities.

The AMETEK Fund shall be closed to new deemed investments, effective
September 28, 2018 (the “Closing Date”). Any cash representing deemed dividends
credited to the AMETEK Fund during 2018 on or before the Closing Date shall be
transferred to the AMETEK Company Stock Fund on October 1, 2018 (“Transferred
Dividend Credits”). Likewise, the value of a Participant’s deemed investment in
Voting Securities in the AMETEK Fund shall be transferred to the AMETEK Company
Stock Fund on October 1, 2018, and converted to unitized shares under the AMETEK
Company Stock Fund as described below.

 

2.

The “Interest Fund” which shall be deemed to earn compound interest on principal
at one and one-half percent higher than the 10-year Treasury Note rate as set
forth in The Wall Street Journal as of the first business day of each calendar
quarter.

The Interest Fund with quarterly interest as described in this paragraph shall
be closed to new deemed investments, effective September 28, 2018. The interest
rate for the third quarter of 2018 shall be equal to (1) the sum of one and
one-half percent plus the 10-year Treasury Note rate as set forth in The Wall
Street Journal as of October 1, 2018, divided by (2) a fraction determined by
dividing the number of days in the third quarter (92) by the number of days in
the year (365). Any interest due or owing under the Interest Fund as of
September 28, 2018, shall be credited on September 28, 2018, prior to closing
the Interest Fund. All deemed investments in the Interest Fund will be
transferred to the daily interest version of the Interest Fund (described below)
effective October 1, 2018.

Effective October 1, 2018:

 

1.

“AMETEK Retirement and Savings Plan Investment Options”: The deemed investments
in the investment funds offered under the AMETEK, Inc. Retirement and Savings
Plan, including the AMETEK Company Stock Fund.

A Participant’s closing deemed investment balance in the AMETEK Fund as of the

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 24



--------------------------------------------------------------------------------

Closing Date, shall be deemed invested in the AMETEK Company Stock Fund as of
October 1, 2018. A Participant’s opening deemed investment balance in the AMETEK
Company Stock Fund as of October 1, 2018 shall consist of:

 

  (a)

Unitized shares in the AMETEK Company Stock Fund equal to the deemed value of
the Participant’s hypothetical investment in Voting Securities in the AMETEK
Fund on the Closing Date, determined using the closing price of the shares on
the principal exchange on which the shares are traded as of the Closing Date;
and

 

  (b)

Unitized shares in the AMETEK Company Stock Fund equal to the deemed value of
the Participant’s Transferred Dividend Credits divided by the closing price of
the unitized shares as of the Closing Date.

 

2.

The “Interest Fund” which shall be deemed to earn compound interest on principal
at one and one-half percent higher than the 10-year Treasury Note rate as set
forth in The Wall Street Journal as of each business day.

A Participant’s opening deemed investment balance in this daily interest version
of the Interest Fund as of October 1, 2018, shall equal the Participant’s deemed
closing balance, if any, in the quarterly interest version of the Interest Fund
as of September 28, 2018.

 

AMETEK, Inc., Directors’ Deferred Compensation Plan    Page 25